Motion Granted; Order filed September 30, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00369-CR
                                   ____________

                            JOSE TRETO, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee


             On Appeal from County Criminal Court at Law No. 1
                           Harris County, Texas
                       Trial Court Cause No. 1894823

                                      ORDER

      Appellant challenges the trial court’s order denying his motion to suppress.
Although appellant requested findings of fact and conclusions of law, none have
been filed. Appellant has filed a motion requesting this appeal be abated for entry
of findings of fact and conclusions of law. When the losing party on a motion to
suppress requests findings of fact and conclusions of law, the trial court is required
to make them. State v. Cullen, 195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006).
The motion is granted.
      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the denial of appellant’s motion to suppress and
have a supplemental clerk’s record containing those findings filed with the clerk of
this Court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                       PER CURIAM